Exhibit 10.3
 

POST PRODUCTION SERVICES AGREEMENT


This Post Production Services Agreement (the “Agreement”) entered into this 26th
day of August 2010 between Empire Post Media, Inc. (the “Contractor”), and
Brain/Storm Pictures (the “Customer”).


WHEREAS, Customer is developing and preparing for production a feature length
documentary film presently titled “Brain/Storm”, and


WHEREAS, Contractor is in the business of providing post production work for
feature films, and


WHEREAS, the Customer and Contractor desire to enter into an agreement whereby
the Contractor will perform post production services for the Customers’
documentary film.


IT IS THEREFORE AGREED:


 
1.
The Project.  The project is the production of a feature-length documentary
presently titled “Brain/Storm” about innovative treatments currently being used
with military personnel who have suffered severe brain injuries in combat.  The
planned documentary, with a running time of approximately 90 minutes, will
include interviews, re-enactments shot both on location and on sound stages,
including "green screen" effects shots and underwater photography, B-roll and
stock footage from a variety of sources.  Customer shall have total
responsibility for creation and production of all production elements, including
but not limited to those described above, and undertakes to deliver such
elements to Contractor in a High Definition Digital format.  Customer intends to
commence delivery of  such elements to Contractor no later than October 4, 2010.



 
2.
Post Production Services.  Contractor agrees to perform post production services
for the documentary film, including  editing, creation and rendering of effects,
digital compositing, sound effects, sound mix, color correction and mastering
and deliverable outputs of the finished documentary, all of which is described
in more detail, along with Contractor's rates, in Exhibit A attached hereto and
made a part hereof (the “Services”).  Music will be provided by Customer in a
“ready to mix” format.  Any variances, including added work or overages, will be
mutually agreed upon between the parties, before such work is undertaken.



 
3.
Consideration.  Contractor agrees to provide the Services and Customer agrees to
pay for the Services at the rates set forth on Exhibit A attached hereto and
made a part hereof, for a total consideration of $170,000.



 
4.
Further Terms and Conditions.  The parties hereto, agree that all Services and
payment for Services shall be governed by the Contractor’s Standard Terms and
Conditions set forth in Exhibit B attached hereto and made a part hereof.


 
 

--------------------------------------------------------------------------------

 


 
5.
Notices.  Any notice or other communications required or permitted under this
Agreement shall be in writing and may be delivered , personally, by facsimile,
or by prepaid registered mail addressed to the addresses set forth below, or to
such other address as the addressee may have specified by notice under this
provision.  Any such notice or other communication, if delivered or mailed,
shall be deemed to have been given when received, and if by facsimile, shall be
deemed to have been given when the appropriate transmission report acknowledging
receipt is received by the sender.  All notices shall be sent to the parties as
follows:



If to Contractor:
If to Customer:
Peter Dunn, President
Oriana J. Bielawski
Empire Post Media, Inc.
Brain/Storm Pictures
280 South Beverly Drive, Ste. 205
8870 Crescent Drive
Beverly Hills, CA 90212
Los Angeles, CA 90046
Fax No. (310) 472-5138
Fax No. ___________



Courtesy copy to:
William B. Barnett
Law Offices of William B. Barnett
21550 Oxnard Street, Suite 200
Woodland Hills, CA 91367
Fax No. (818) 999-2269


IN WITNESS WHEREOF, the parties hereto have executed this Post Production
Services Agreement as of the date first set forth above.


Contractor:
 
Customer:
     
EMPIRE POST MEDIA, INC.
 
BRAIN/STORM PICTURES
     
By: 
/s/ Peter Dunn
 
By: 
/s/ Oriana J. Bielawski
 
Peter Dunn, President
   
Oriana J. Bielawski


 
 

--------------------------------------------------------------------------------

 
